Exhibit 99.1 For further information: Media Contact: Amy Yuhn 312-564-1378 ayuhn@theprivatebank.com Investor Relations Contact: Beth Coronelli 312-564-6052 bcoronelli@theprivatebank.com For Immediate Release PrivateBancorp Announces Third Quarter 2010 Earnings Schedule CHICAGO, September 27, 2010 – PrivateBancorp, Inc. (NASDAQ: PVTB) will hold its third quarter earnings conference call on October 26, 2010, at 11 a.m. ET (10 a.m. CT).The call will be available at (888) 782-9127 (U.S. and Canada) or (706) 634-5643 (International) and will be webcast live via the "Third Quarter 2010 Earnings Conference Call" link on the investor relations page of the PrivateBancorp Internet site at www.theprivatebank.com. The company plans to release its third quarter 2010 earnings prior to the opening of trading on October 26, 2010. The earnings release also will be posted on the company’s website. An archived replay of the call will be available on the PrivateBancorp website beginning approximately two hours after the call ends. About PrivateBancorp, Inc. PrivateBancorp, Inc., through its subsidiaries, delivers customized business and personal financial services to middle-market companies, as well as business owners, executives, entrepreneurs and families in all of the markets and communities we serve.As of June 30, 2010, the company had 34 offices in 10 states and $12.6 billion in assets.The company’s website is www.theprivatebank.com.
